Head, Presiding Justice.
1. “As a general rule, the action on a contract, whether express or implied, or whether by parol or under seal or of record, shall be brought in the name of the party in whom the legal interest in such contract is vested, and against the party who made it in person or by agent.” Code Ann. § 3-108; First Nat. Bank & Trust Co. in Macon v. Roberts, 187 Ga. 472 (2) (1 SE2d 12). In the present case the plaintiff (defendant in error in this court), claiming to be the party in whom the legal interest in the note executed by the defendant is vested, had a right to proceed against the defendant (plaintiff in error), and he was not only a proper, but a necessary, party to the action.
2. Equity has jurisdiction “to avoid a multiplicity of suits, by establishing a right, in favor of or against several persons, which is likely to be the subject of legal controversy.” Code § 37-1501; Donalson v. Bower, 160 Ga. 720 (129 SE 36). Thus the plaintiff’s action against the maker of the note would not fail because other parties defendant necessary to establish the plaintiff’s contentions were joined in the action.
3. The defendant’s demurrers were properly overruled.

Judgment affirmed.


All the Justices concur.

Gross, Stowe & Shepherd, for plaintiff in error.
McClure, Ramsay & Struble, contra.